Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated March 8, 2018. Claims 1-20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of information disclosure statements filed on March 8, 2018 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings

3.	The drawings submitted on March 8, 2018 are accepted.

Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.


In Claim 1, Lines 14-15, “the first coarse-scale single-porosity simulation model” has no antecedent basis.
In Claim 2, Lines 13-14, “the first coarse-scale single-porosity simulation model” and “the second coarse-scale single-porosity simulation model” have no antecedent bases.
In Claim 9, Lines 2-3, “absolute permability” and “relative permability” should be “absolute permeability” and “relative permeability”.
In Claim 12, Lines 14-15, “derive a first coarse-scale single-porosity model based, at least in part, on the first fine-scale single-porosity simulation model to derive a first coarse-scale single-porosity model” should be “derive a first coarse-scale single-porosity model based, at least in part, on the first fine-scale single-porosity simulation model”.
In Claim 12, Lines 17-18, “the first coarse-scale single-porosity simulation model” has no antecedent basis.
In Claim 13, Lines 13-14, “the first coarse-scale single-porosity simulation model” and “the second coarse-scale single-porosity simulation model” have no antecedent bases.
In Claim 20, Lines 29-30, “the coarse-scale single-porosity simulation model” has no antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

7.1	Claim 1 states in part, “altering one or more subsurface operations based, at least in part, on the first coarse-scale single-porosity simulation model”.

It is understood that the first coarse-scale single-porosity simulation model is a software model for performing flow simulation of a reservoir. The specification does not describe anywhere how the first coarse-scale single-porosity simulation model is used to alter one or more subsurface operations.

7.2	Claim 12 states in part, “alter one or more subsurface operations based, at least in part, on the first coarse--scale single-porosity simulation model”.

It is understood that the first coarse-scale single-porosity simulation model is a software model for performing flow simulation of a reservoir. The specification does not describe anywhere how the first coarse-scale single-porosity simulation model is used to alter one or more subsurface operations.

7.3	Claim 1 states in part, “altering one or more subsurface operations based, at least in part, on the coarse-scale single-porosity simulation model”.

It is understood that the t coarse-scale single-porosity simulation model is a software model for performing flow simulation of a reservoir. The specification does not describe anywhere how the coarse-scale single-porosity simulation model is used to alter one or more subsurface operations.

7.4 	Claims rejected but not specifically addressed are rejected because of their dependence on rejected claims.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  

9.1 	Claim 1 states in part, “altering one or more subsurface operations based, at least in part, on the first coarse-scale single-porosity simulation model”.  The claim does not include a step of “generating a first coarse-scale single-porosity simulation model” from “the first fine-scale single-porosity simulation model’ using computed values of the properties and another step of performing flow simulation of the reservoir using the first coarse-scale single-porosity simulation model to compute hydrocarbon production which will be required for “altering one or more subsurface operations”.

9.2 	Claim 12 states in part, “alter one or more subsurface operations based, at least in part, on the first coarse--scale single-porosity simulation model”.  The claim does not include a step of performing flow simulation of the reservoir using the first coarse-scale single-porosity simulation model to compute hydrocarbon production which will be required for “altering one or more subsurface operations”.

9.3 	Claim 20 states in part, “altering one or more subsurface operations based, at least in part, on the coarse-scale single-porosity simulation model”.  The claim does not include a step of performing flow simulation of the reservoir using the coarse-scale single-porosity simulation model to compute hydrocarbon production which will be required for “altering one or more subsurface operations”.

9.4 	Claims rejected but not specifically addressed are rejected because of their dependence on rejected claims.

Claim Rejections - 35 USC § 103 - AIA 

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


12.	Claims 1, 2, 5, 7-10, 12- 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2008/008121 A2), in view of Ziauddin et al. (U.S. Patent 10480314 B2), further in view of Georgi et al. (European Patent EP 1896876 B1) and Lee et al. (Chinese Patent CN 102187342 A). 

Wu et al. teaches Upscaling or reservoir models by reusing flow solutions from geological models.  Specifically, as per claim 1, Wu et al. teaches method for upscaling fine-scale model properties in a single-porosity system (Abstract, L1-2: simulating physical process such as fluid flow in porous media by performing a fine-grid calculation of the process in a medium and reusing the fine grid solution in subsequent coarse-grid calculations; L3: optimize upscaled calculation grids formed from geologic models; Page 1, Para 0002, L4-5: a method of upscaling from a fine-scale geologic model to a set of grids suitable for computer simulation; Para 0004, L2-4: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability; Para 0005, L7 to Page 2, Para 0005, L2: upscaling  by formation of coarse grids for flow calculations is an integral part of reservoir simulation; Page 4, Para 0011, L14-16: subdividing the selected volume into a first coarse grid having at least one coarse grid cell, wherein the plurality of fine grid cells is greater than the at least one coarse grid cell; L20-22: calculating a scaled up value of the physical property for the selected coarse grid cell by retrieving and using the global solution for the fine grid cells included within the selected coarse grid cell), comprising:
selecting a first region of a porous media, wherein the first region comprises a first one or more regional subsurface properties (Page 1, Para 0004, L2-5: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability; the properties vary widely over short distances; fluid flow in a reservoir is determined by the physical properties; Page 2, Para 0006, L1-4: assembling data describing rock properties and geologic structures for accurate simulation of fluid flow in reservoirs; the data include rock properties e.g., porosity and permeability defined in each cell; Page 4, Para 0011, L5-6: selecting a volume of a region of interest, the volume being a portion of the region of 
generating a first fine-scale single-porosity simulation model (Abstract, L1-2: simulating physical process such as fluid flow in porous media by performing a fine-grid calculation of the process in a medium and reusing the fine grid solution in subsequent coarse-grid calculations; Page 1, Para 0002, L1-3: generating numerical models for computer simulation of diffusive processes such as fluid flow in  porous media; Para 0004, L2-4: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability; Para 0005, L2-4: create subsurface models represented in a three dimensional grid that overlays the subsurface volume; Page 4, Para 0011, L7-8: subdividing the volume into a plurality of fine grid cells to form a fine-scale grid for the volume; Page 9, Para 0028, L2-3: fine grid of the geocellular model includes rock properties of porosity and permeability for each cell);
initializing the first fine-scale single-porosity simulation model based, at least in part, on the first one or more regional subsurface properties (Abstract, L1-2: simulating physical process such as fluid flow in porous media by performing a fine-grid calculation of the process in a medium and reusing the fine grid solution in subsequent coarse-grid calculations; Page 1, Para 0002, L1-3: generating numerical models for computer simulation of diffusive processes such as fluid flow in  porous media; Page 1, Para 0004, L2-5: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability; the properties vary widely over short distances; fluid flow in a reservoir is determined by the physical properties; Para 0005, L2-4: create subsurface models represented in a three dimensional grid that overlays the subsurface volume; Page 2, Para 0006, L1-4: assembling data 
calculating a first absolute permeability for the first fine-scale single-porosity simulation model (Page 9, Para 0028, L2-3: fine grid of the geocellular model includes rock properties of porosity and permeability for each cell; Page 11, Para 0037, L1-3: permeability of porous medium is important in the simulation of petroleum reservoirs to facilitate production of hydrocarbons from them); and
altering one or more subsurface operations based, at least in part, on the first coarse-scale single-porosity simulation model (Abstract, L1-2: simulating physical process such as fluid flow in porous media by performing a fine-grid calculation of the process in a medium and reusing the fine grid solution in subsequent coarse-grid calculations; L3: optimize upscaled calculation grids formed from geologic models; Page 1, Para 0002, L4-5: a method of upscaling from a fine-scale geologic model to a set of grids suitable for computer simulation; Page 2, Para 0007, L3-6: transform a detailed geologic model into a coarse simulation model, so reservoir simulation can be performed at an acceptable cost; this transformation is called upscaing; Para 0008, L1-7: upscaling involves building a simulation grid coarser than the geologic grid and converting 

Wu et al. does not expressly teach a multi-porosity system. Ziauddin et al. teaches a multi-porosity system (CL2, L12-19: determining a pore volume to breakthrough for a first porous medium having a first porosity; calculating a flowing fraction for a second porous medium having a second porosity; determining an adjusted pore volume to breakthrough for the second porous medium by adjusting the pore volume to breakthrough for the first porous medium using the calculated flowing fraction for the second porous medium). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu et al. with the method of Ziauddin et al. that included a multi-porosity system, because that would allow designing a stimulation treatment for the porous 
Ziauddin et al. teaches calculating a first absolute permeability and a first relative permeability for a given core sample (CL7, L2-5: CT scans have been used to calculate other physical properties including absolute permeability, relative permeability and capillary pressure for a given core sample).
Wu et al. and Ziauddin et al. do not expressly teach calculating a first absolute permeability and a first relative permeability for the first fine-scale single-porosity simulation model based, at least in part, on a first one or more fractional flow simulation processes. Georgi et al. teaches calculating a first absolute permeability and a first relative permeability for the first fine-scale single-porosity simulation model (Page 1, Para 4, L2-4: using geological pore networks to predict relative permeability and capillary pressure using pore scale modeling; Page 2, Para 2, L3-7: a pore scale model of earth formation whose output matches a value measured is defined; the pore scale model is used to estimate a value of additional property of the earth formation; L13-18: the additional property may be a relation between capillary pressure  and fluid saturation; the additional property may be a permeability determined using that relation or a relationship between relative permeability and fluid saturation or relative permeability of a non-wetting phase of the earth formation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu et al. and Ziauddin et al. with the method of Georgi et al. that included calculating a first absolute permeability and a first relative permeability for the first fine-scale single-porosity simulation model based, at least in part, on a first one or more fractional flow simulation processes, because that would allow to derive properties that are difficult or impossible to measure such as Ziauddin et al. teaches a first one or more fractional flow simulation processes (CL2, L12-19: determining a pore volume to breakthrough for a first porous medium having a first porosity; calculating a flowing fraction for a second porous medium having a second porosity; determining an adjusted pore volume to breakthrough for the second porous medium by adjusting the pore volume to breakthrough for the first porous medium using the calculated flowing fraction for the second porous medium).
Georgi et al. teaches calculating a first capillary pressure for the first fine-scale single-porosity simulation model (Page 1, Para 4, L2-4: using geological pore networks to predict relative permeability and capillary pressure using pore scale modeling; Page 2, Para 2, L3-7: a pore scale model of earth formation whose output matches a value measured is defined; the pore scale model is used to estimate a value of additional property of the earth formation; L13-18: the additional property may be a relation between capillary pressure  and fluid saturation; the additional property may be a permeability determined using that relation or a relationship between relative permeability and fluid saturation or relative permeability of a non-wetting phase of the earth formation ). 
Wu et al., Ziauddin et al. and Georgi et al. do not expressly teach a first one or more displacement simulation processes. Lee et al. teaches a first one or more displacement simulation processes (Page 3, Para 0015, L2-4: a method of operating subterranean reservoir through displacing fluid such as water replacing reservoir fluid such as oil, for improved displacement; L5-10: the displacement fluid is applied to the model comprising coarse scale variable; working conditions include displacement fluid injection rate, reservoir fluid production rate, displacement fluid fractional flow curve and reservoir fluid fractional flow curve). It would Wu et al. and Ziauddin et al. with the method of Lee et al. that included teach a first one or more displacement simulation processes, because that would allow using a displacing fluid such as water to replace reservoir fluid such as oil, for improved reservoir fluid production rate (Page 3, Para 0015, L2-4; L5-10).

Per claim 2: Wu et al. teaches selecting a second region of the porous media to be upscaled, wherein the second region comprises a second one or more regional subsurface properties Page 1, Para 0004, L2-5: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability; the properties vary widely over short distances; fluid flow in a reservoir is determined by the physical properties; Page 2, Para 0006, L1-4: assembling data describing rock properties and geologic structures for accurate simulation of fluid flow in reservoirs; the data include rock properties e.g., porosity and permeability defined in each cell; Page 4, Para 0011, L5-6: selecting a volume of a region of interest, the volume being a portion of the region of interest; Page 9, Para 0028, L2-3: fine grid of the geocellular model includes rock properties of porosity and permeability for each cell; L9-10: when the region of interest is the entire model, it is desirable to divide the model into several regions to make computations feasible);
generating a second fine-scale single-porosity simulation model (Abstract, L1-2: simulating physical process such as fluid flow in porous media by performing a fine-grid calculation of the process in a medium and reusing the fine grid solution in subsequent coarse-grid calculations; Page 1, Para 0002, L1-3: generating numerical models for computer simulation of diffusive processes such as fluid flow in  porous media; Para 0004, L2-4: reservoirs are 
initializing the second fine-scale single-porosity simulation model based, at least in part, on the second one or more regional subsurface properties (Abstract, L1-2: simulating physical process such as fluid flow in porous media by performing a fine-grid calculation of the process in a medium and reusing the fine grid solution in subsequent coarse-grid calculations; Page 1, Para 0002, L1-3: generating numerical models for computer simulation of diffusive processes such as fluid flow in  porous media; Page 1, Para 0004, L2-5: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability; the properties vary widely over short distances; fluid flow in a reservoir is determined by the physical properties; Para 0005, L2-4: create subsurface models represented in a three dimensional grid that overlays the subsurface volume; Page 2, Para 0006, L1-4: assembling data describing rock properties and geologic structures for accurate simulation of fluid flow in reservoirs; the data include rock properties e.g., porosity and permeability defined in each cell; Page 4, Para 0011, L5-6: selecting a volume of a region of interest, the volume being a portion of the region of interest; Page 4, Para 0011, L7-9: subdividing the volume into a plurality of fine grid cells to form a fine-scale grid for the volume; obtaining a value of the physical property for 
calculating a second absolute permeability (Page 9, Para 0028, L2-3: fine grid of the geocellular model includes rock properties of porosity and permeability for each cell; Page 11, Para 0037, L1-3: permeability of porous medium is important in the simulation of petroleum reservoirs to facilitate production of hydrocarbons from them);
reconciling the first coarse-scale single-porosity simulation model to the second coarse-scale single-porosity simulation model (Page 4, Para 0011, L1-4: a computer implemented method of scale up of a physical property of a region of interest from a fine scale grid where the values of the physical property are known to multiple coarse grids, said property being associated with a diffusive process in the region of interest; L23-27: repeating steps to calculate scaled up values of the physical property for at least one coarse grid cell selected in the selected volume of interest; repeating the steps for at least one more coarse grid, using the global solution for each coarse grid; Page 6, Para 0014, L9-13: to calculate scaled up values of the physical property for selected other  coarse grid cells in the selected volume of the subsurface region; repeating the steps for at least one more coarse grid, using the global solution for each coarse grid; selecting a preferred coarse grid based on predetermined grid optimization criteria; Page 12, Para 0039, L5-9: results of calculation with a new coarse grid can be compared with the results of calculations with the first coarse grid; the results of the comparison  may be compared with the global flow solutions based on the geocellular model to select the preferred coarse grid). 
Ziauddin et al. teaches calculating a first absolute permeability and a first relative permeability for a given core sample (CL7, L2-5: CT scans have been used to calculate other physical properties including absolute permeability, relative permeability and capillary pressure for a given core sample).
Georgi et al. teaches calculating a second absolute permeability and a second relative permeability for the second fine-scale single-porosity simulation model (Page 1, Para 4, L2-4: using geological pore networks to predict relative permeability and capillary pressure using pore scale modeling; Page 2, Para 2, L3-7: a pore scale model of earth formation whose output matches a value measured is defined; the pore scale model is used to estimate a value of additional property of the earth formation; L13-18: the additional property may be a relation between capillary pressure  and fluid saturation; the additional property may be a permeability determined using that relation or a relationship between relative permeability and fluid saturation or relative permeability of a non-wetting phase of the earth formation). Ziauddin et al. teaches a second one or more fractional flow simulation processes (CL2, L12-19: determining a pore volume to breakthrough for a first porous medium having a first porosity; calculating a flowing fraction for a second porous medium having a second porosity; determining an adjusted pore volume to breakthrough for the second porous medium by adjusting the pore volume to breakthrough for the first porous medium using the calculated flowing fraction for the second porous medium).
Georgi et al. teaches calculating a second capillary pressure for the second coarse-scale single-porosity simulation model (Page 1, Para 4, L2-4: using geological pore networks to predict relative permeability and capillary pressure using pore scale modeling; Page 2, Para 2, L3-7: a pore scale model of earth formation whose output matches a value measured is defined; Lee et al. (‘342) teaches a second one or more displacement simulation processes (Page 3, Para 0015, L2-4: a method of operating subterranean reservoir through displacing fluid such as water replacing reservoir fluid such as oil, for improved displacement; L5-10: the displacement fluid is applied to the model comprising coarse scale variable; working conditions include displacement fluid injection rate, reservoir fluid production rate, displacement fluid fractional flow curve and reservoir fluid fractional flow curve).

Per claim 5: Wu et al. teaches calculating the first absolute permeability for the first fine-scale single-porosity simulation model (Para 0004, L2-4: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability; Page 9, Para 0028, L2-3: fine grid of the geocellular model includes rock properties of porosity and permeability for each cell) further comprises:
selecting a pressure build up stage (Page 11, Para 0037, L3-6: both velocity and pressure gradient are components of the fine scale global solution for Darcy flow in porous media; both pressure gradient and velocity are retrieved from data storage); and
calculating the first absolute permeability (Page 11, Para 0037, L9-13: the corse grid permeability property is represented by:

    PNG
    media_image1.png
    188
    872
    media_image1.png
    Greyscale
solution). 

Ziauddin et al. teaches calculating a first absolute permeability and a first relative permeability for a given core sample (CL7, L2-5: CT scans have been used to calculate other physical properties including absolute permeability, relative permeability and capillary pressure for a given core sample).
Georgi et al. teaches calculating a first absolute permeability and a first relative permeability for the first fine-scale single-porosity simulation model (Page 1, Para 4, L2-4: using geological pore networks to predict relative permeability and capillary pressure using pore scale modeling; Page 2, Para 2, L3-7: a pore scale model of earth formation whose output matches a value measured is defined; the pore scale model is used to estimate a value of additional property of the earth formation; L13-18: the additional property may be a relation between capillary pressure  and fluid saturation; the additional property may be a permeability determined using that relation or a relationship between relative permeability and fluid saturation or relative permeability of a non-wetting phase of the earth formation). Ziauddin et al. teaches a first one or more fractional flow simulation processes (CL2, L12-19: determining a pore volume to breakthrough for a first porous medium having a first porosity; calculating a flowing fraction for a second porous medium having a second porosity; determining an adjusted pore volume to 
Lee et al. teaches comparing an injection rate with a production rate (Page 3, Para 0015, L2-4: a method of operating subterranean reservoir through displacing fluid such as water replacing reservoir fluid such as oil, for improved displacement; L5-10: the displacement fluid is applied to the model comprising coarse scale variable; working conditions include displacement fluid injection rate, reservoir fluid production rate, displacement fluid fractional flow curve and reservoir fluid fractional flow curve). 
Wu et al. teaches the injection rate and the production rate correspond to the pressure build up stage ((Page 11, Para 0037, L3-6: both velocity and pressure gradient are components of the fine scale global solution for Darcy flow in porous media; both pressure gradient and velocity are retrieved from data storage). 
Georgi et al. teaches calculating the first absolute permeability based, at least in part, on the injection rate and the production rate; calculating the first relative permeability based, at least in part, on the first absolute permeability (Page 1, Para 4, L2-4: using geological pore networks to predict relative permeability and capillary pressure using pore scale modeling; Page 2, Para 2, L3-7: a pore scale model of earth formation whose output matches a value measured is defined; the pore scale model is used to estimate a value of additional property of the earth formation; L13-18: the additional property may be a relation between capillary pressure  and fluid saturation; the additional property may be a permeability determined using that relation or a relationship between relative permeability and fluid saturation or relative permeability of a non-wetting phase of the earth formation).
Wu et al. teaches the first one or more of the regional subsurface properties Page 1, Para 0004, L2-5: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability; the properties vary widely over short distances; fluid flow in a reservoir is determined by the physical properties; Page 2, Para 0006, L1-4: assembling data describing rock properties and geologic structures for accurate simulation of fluid flow in reservoirs; the data include rock properties e.g., porosity and permeability defined in each cell; Page 4, Para 0011, L5-6: selecting a volume of a region of interest, the volume being a portion of the region of interest; Page 9, Para 0028, L2-3: fine grid of the geocellular model includes rock properties of porosity and permeability for each cell; L9-10: when the region of interest is the entire model, it is desirable to divide the model into several regions to make computations feasible). Ziauddin et al. teaches an analysis of a core sample of the first region (CL4, L40-44: determining successful stimulation treatment involves the use of core flood experiments on long reservoir cores to estimate mobility of various stimulating fluids through the given formation).

Per claim 8: Ziauddin et al. teaches the analysis of the core sample of the first region (CL4, L40-44: determining successful stimulation treatment involves the use of core flood experiments on long reservoir cores to estimate mobility of various stimulating fluids through the given formation) comprises one or more of a computed tomography scan and a magnetic resonance imaging scan of the core sample (CL6, L46-50: methods of determining pore scale heterogeneity includes optical microscopy, X-ray computed tomography and NMR relaxometry; L65 to CL7, L2: a numerical flow model for the porous medium may be obtained by scanning a 

Per claim 9: Wu et al. teaches the first one or more regional subsurface properties comprise at least one of absolute permability (reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability), porosity (Page 1, Para 0004, L2-4: reservoirs are composed of various types of porous media with different physical properties such as porosity and permeability), inter-porosity relative permeability, intra- porosity relative permability, inter-porosity capillary pressure, and intra-porosity capillary pressure.

Per claim 10: Wu et al. teaches the reservoir management operation (Page 6, Para 0014, L14-16: producing hydrocarbons from the subsurface region based on reservoir simulations made using the scaled up model of physical property on the preferred coarse grid). Ziauddin et al. teaches altering a rate of pumping of one or more stimulation fluids (CL1, L22-25: stimulation operations involve injecting a stimulation fluid into an isolated treatment zone at pressures below the fracture pressure of the formation; CL2, L45-47: pore volume to breakthrough as a function of the flowing fraction at different injection rates for selected rock types; CL3, L57-67: during stimulation treatments in hydrocarbon reservoirs, injection conditions of treatment fluids control the resulting dissolution patterns produced in the formation as new channels are created; the shape and structure of these channels depend on the type of the stimulating fluid, injection rate and the concentration of active species in the stimulation fluid and the permeability of the damaged zone) 

12.2	As per Claim 12, it is a non-transitory computer readable medium claim reciting all limitations in claim 1 except: derive a first coarse-scale single-porosity model based, at least in part, on the first fine-scale single-porosity simulation model to derive a first coarse-scale single-porosity model. All those limitations are taught by Wu et al., Ziauddin et al., Georgi et al. and Lee et al. as shown for claim 1.
Wu et al. teaches: derive a first coarse-scale single-porosity model based, at least in part, on the first fine-scale single-porosity simulation model to derive a first coarse-scale single-porosity model (Abstract, L1-2: simulating physical process such as fluid flow in porous media by performing a fine-grid calculation of the process in a medium and reusing the fine grid solution in subsequent coarse-grid calculations; L3: optimize upscaled calculation grids formed from geologic models; Page 1, Para 0002, L4-5: a method of upscaling from a fine-scale geologic model to a set of grids suitable for computer simulation; Page 2, Para 0007, L3-6: transform a detailed geologic model into a coarse simulation model, so reservoir simulation can be performed at an acceptable cost; this transformation is called upscaing; Para 0008, L1-7: upscaling involves building a simulation grid coarser than the geologic grid and converting properties defined on the geologic grid to the simulation grid; once simulation grid is defined, converting geologic properties requires that certain averages of geologic properties be calculated to populate the simulation grid; for properties such as porosity, simple averages with suitable weights ate sufficient; to scale up permeability, flow based averaging procedures are the best way; Page 4, Para 0011, L14-19: subdividing the selected volume into a first coarse grid having 

12.3	As per Claims 13 and 18, these are rejected based on the same reasoning as Claims 2 and 5, supra.  Claims 13 and 18 are non-transitory computer readable medium claims reciting the same limitations as Claims 2 and 5, as taught throughout by Wu et al., Ziauddin et al., Georgi et al. and Lee et al.

Per claim 19: Georgi et al. teaches the processor to display at least one of the first absolute permeability and the first relative permeability and the first capillary pressure of the first coarse-scale single-porosity simulation model (Page 4, Para 1, L25-30: a plot of capillary pressure as a function of fluid saturation from a pore scale model; plots of relative permeabilities for two-phase mixture of fluids).

13.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2008/008121 A2), in view of Ziauddin et al. (U.S. Patent 10480314 B2), further in view of Georgi et al. (European Patent EP 1896876 B1) and Lee et al. (Chinese Patent CN 102187342 A) and further in view of Chen et al. (U.S. Patent Application Publication 2012/0241149). 

Wu et al., Ziauddin et al., Georgi et al. and Lee et al.teach the method of claim 1.  Wu et al. teaches one or more subsurface operations comprise a reservoir management operation (Page 6, Para 0014, L14-16: producing hydrocarbons from the subsurface region based on reservoir simulations made using the scaled up model of physical property on the preferred coarse grid). 
Wu et al., Ziauddin et al., Georgi et al. and Lee et al. do not expressly teach one or more subsurface operations comprise at least one of a drilling operation. Chen et al. teaches one or more subsurface operations comprise at least one of a drilling operation (Abstract, L4-5: a porous medium containing an oil phase and aqueous phase; L6-8: calculation of wettability indexes for those phases; Page 1, Para 0012, L3-5: determining wettability of fluids in reservoir rocks; Page 2, Para 0020, L5-8: oil production in a reservoir is assisted by injection of fluids such as water or gas to maintain reservoir pressure and displace oil towards a production well; Page 4, Para 0069, L2-6: assessing the wettability of a porous formation ina region surrounding a new wellbore due to ingress of drilling mud; Para 0073: drilling a new wellbore in a new location away from the preexisting wellbore; Para 0076, L2-4: assessing the change in the wettability of the fluid in the region surrounding the new wellbore; Para 0079: a plurality of new wellbores may be drilled). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu et al., Ziauddin et al., Georgi et al. and Lee et al. with the method of Chen et al. that included, because that would allow optimization of field development, since wettability affects reserve calculation and the dynamic behavior of the reservoir(Page 1, Para 0002, L5-7). 

Chen et al. teaches the drilling operation comprises at least one of altering a drilling depth, drilling location, and drilling rate (Abstract, L4-5: a porous medium containing an oil phase and aqueous phase; L6-8: calculation of wettability indexes for those phases; Page 1, Para 0012, L3-5: determining wettability of fluids in reservoir rocks; Page 2, Para 0020, L5-8: oil production in a reservoir is assisted by injection of fluids such as water or gas to maintain reservoir pressure and displace oil towards a production well; Page 4, Para 0069, L2-6: assessing the wettability of a porous formation ina region surrounding a new wellbore due to ingress of drilling mud; Para 0073: drilling a new wellbore in a new location away from the preexisting wellbore; Para 0076, L2-4: assessing the change in the wettability of the fluid in the region surrounding the new wellbore; Para 0079: a plurality of new wellbores may be drilled).

Allowable Subject Matter

14.	Claims 3-4 and 14-17 would be allowable if the claim rejection(s) under 35 U.S.C. 112 (a) and 35 U.S.C. 112 (b), set forth in Paragraphs 7 and 9 above are overcome and are rewritten to include all of the limitations of the base claim and any intervening claims.

15. 	Claim 20 would be allowable if the claim rejection(s) under 35 U.S.C. 112 (a) and 35 U.S.C. 112 (b), set forth in Paragraphs 7 and 9 above are overcome.

Art considered


16.	The following additional patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a method for upscaling fine-scale model 

1.	Lee et al., "Multi-scale method for multi-phase flow in porous media”", Chinese Patent CN102165449 A, June 2011.
2.	Hurley et al., “Method of determining representative element areas and volumes in Porous media”, WO 2012/118867 A2, September 2012.
3.	Hajibeygi et al., "System and method for simulating fluid flow in a fractured reservoir”", U.S. Patent Application Publication 2012/0158380, June 2012.


Conclusion

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	January 17, 2021